Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, 13-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (PG Pub. 2013/0171421).
Regarding claims 1, 9, 17, Weisman teaches a multi-ply article comprising three or more plies bonded together to form a multi-ply article [0085 and 0396 which includes PG Pub. 2010/029377 which is incorporated] wherein at least one of the three or more plies comprises a fibrous structure comprising one or more fibrous elements wherein at least one of the fibrous elements comprises one or more filament-forming materials and one or more active agents releasable form the fibrous elements [Abstract]. Weisman et al. teach a layer of particles among the layers [0085]. It would have been obvious to one of ordinary skill in the art to position the particle layer between at least two of the three or more plies in order to maintain the particles in the multi-ply article. The article has the claimed mass and density and the other optional properties are deemed obvious to one of ordinary skill in the art in order to tailor the article to end-use properties. The three or more plies are bonded to each other by a chemical bonding agent at discrete area between the three or more plies as Weisman et al. teach embossing and further PG Pub. 2010/0297377, which is incorporated in Weisman teaches discrete bonding of the plies via adhesive. It is further noted that Merriam Webster defines a ply as “one of several layers” and therefore it is clear the layer of Weisman is a ply. 
The claimed average inter-ply peak peel force and average whole 180 degrees peak peel  would have been more than obvious to one of ordinary skill in the art as one of ordinary skill in the art would have looked to increase the strength of the substrate or wipe to ensure durability and effectiveness of the substrate/wipe. If Applicant would like to argue that such would not have been obvious and would have required undue experimentation, then the Office sets forth that an enablement rejection should be made against the present invention.
Regarding claims 2, 10 and 21, the one or more active agents comprises one or more effervescent agents [0165].
Regarding claims 5, 13 and 22, the article comprises 30% or more of one or more active agents [0367].
Regarding claims 6, 14 and 20, the article exhibits an average disintegration time of less than 360 second as measured according to the dissolution test method [0127]. 
Regarding claims 7, 15 and 23, the article exhibits an average dissolution time of less than 3600 second as measured according to the Dissolution Test Method [0128].
Regarding claims 8 and 16, Weisman et al. are silent regarding the claimed hand dissolution value. However, given Weisman et al. teach the article for use in hand dishwashing which is the same as that in the present specification and also teaches similar average dissolution times, it would have been more than obvious for one of ordinary skill in the art to arrive at the claimed hand dissolution value through routine experimentation in order to improve effectiveness of the article.
Claims 1-2, 5-10, 13-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (PG Pub. 2013/0216789).
Regarding claim 1, Kraus et al. teach a multi-ply article comprising three or more plies bonded together to form a multi-ply wherein at least one of the three or more plies comprises a fibrous structure comprising one or more fibrous elements wherein at least one of the fibrous elements comprises one or more filament-forming materials and one or more active agents releasable form the fibrous elements. Kraus et al. teach a layer of particles among the layers including positioned the particle layer between at least two of the three or more. The article has the claimed mass and density and the other optional properties are deemed obvious to one of ordinary skill in the art in order to tailor the article to end-use properties. The three or more plies are bonded to each other by a chemical bonding agent at discrete area between the three or more plies. 
The claimed average inter-ply peak peel force and average whole 180 degrees peak peel  would have been more than obvious to one of ordinary skill in the art as one of ordinary skill in the art would have looked to increase the strength of the substrate or wipe to ensure durability and effectiveness of the substrate/wipe. If Applicant would like to argue that such would not have been obvious and would have required undue experimentation, then the Office sets forth that an enablement rejection should be made against the present invention.
Regarding claim 2, 10 and 21, Kraus et al. teach additives and teach a sanitary tissue therefore, it would have been obvious to one of ordinary skill in the art to include effervescent agents as is known in the art in order to improve the effectiveness of the sanitary tissue and arrive at the claimed invention. 
Regarding claim 5, 13 and 22, Kraus et al. teach inclusion of up to 50% of additive or active agents and therefore teaches the claimed amount. 
Regarding claims 6-8, 14-16, 20 and 23, Kraus et al. are silent regarding the claimed average disintegration time, average dissolution time, and the average hand dissolution value. However, given Kraus et al. teach such a similar multi-ply article made of such similar materials including polyvinyl alcohol the claimed average disintegration time, average dissolution time, and the average hand dissolution value are necessarily inherent.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered, but they are not persuasive. 
Applicant argues Weisman does not teach the three or more plies bonded together and exhibit the claimed properties. Weisman teaches the three of more plies bonded together as set forth above. The claimed average inter-ply peak peel force and average lap shear peak force would have been more than obvious to one of ordinary skill in the art as one of ordinary skill in the art would have looked to increase the strength of the substrate or wipe to ensure durability and effectiveness of the substrate/wipe. If Applicant would like to argue that such would not have been obvious and would have required undue experimentation, then the Office sets forth that an enablement rejection should be made against the present invention.
Therefore, the present claims are not patentable. Applicant is invited to amend the claims to define over the prior art.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789